In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1540V
                                        (not to be published)


    LADONNA FOSTER,
                                                                Chief Special Master Corcoran
                          Petitioner,
    v.                                                          Filed: February 4, 2022


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Jerome A. Konkel, Samster, Konkel & Safran, S.C., Milwaukee, WI,, for Petitioner.

Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

        On October 4, 2018, Ladonna Foster filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she sustained the first symptom or manifestation of
the onset of a right Shoulder Injury Related to Vaccine Administration within the time
period set forth in the Vaccine Injury Table as a result of an influenza (“flu”) vaccine
administered to her on October 5, 2015. Alternatively, Petitioner alleges that she suffered
neuritis or some other right shoulder injury that was caused-in-fact by the flu vaccine.


1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
(Petition at 3, 7-8). On July 13, 2022, a decision was issued awarding compensation to
Petitioner based on the parties’ stipulation. (ECF No. 39).

        Petitioner has now filed a motion for attorney’s fees and costs, dated January 7,
2022 (ECF No. 44-1 at 44), requesting a total award of $32,554.67 (representing
$27,479.70 in fees and $5,074.97 in costs). In accordance with General Order No. 9,
Petitioner filed a signed statement indicating that she incurred no out-of-pocket expenses.
(ECF No. 44-1). Respondent reacted to the motion on January 11, 2022, indicating that
he is satisfied that the statutory requirements for an award of attorney’s fees and costs
are met in this case, but deferring resolution of the amount to be awarded at the Court’s
discretion. (ECF No. 45). Petitioner did not file a reply thereafter.

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $32,554.67 (representing $27,479.70 in fees and $5,074.97 in costs) as
a lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel.
In the absence of a timely-filed motion for review (see Appendix B to the Rules of the
Court), the Clerk shall enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by f iling a joint notice
renouncing their right to seek review.
                                                  2